Case 1:16-cv-02481-CCC Document 144 Filed 10/15/19 Page 1of5

Eager, Stengel, Quinn, Sofilka, and Babic
By: John P. Stengel

Attorney for Defendant Foster

Attorney ID #: 64041

1347 Fruitville Pike

Lancaster, PA 17601

(717) 290-7971

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,

Plaintiff, : No. 1:16-CV-02481-CCC
Vv. : (Chief Judge Connor)
CITY OF YORK, et al! : JURY TRIAL DEMANDED
Defendants :

 

PRETRIAL MEMORANDUM OF DEFENDANT MATTHEW FOSTER

A. Jurisdiction

Plaintiff alleges violations of the Fourth and Fourteenth Amendments as to Defendant
Benjamin Smith and asserts a claim against him pursuant to 42 U.S.C. section 1983. As to
Defendant Smith, Plaintiff asserts jurisdiction pursuant to 28 U.S.C. section 1331.

Plaintiff alleges negligence as to Defendants Matthew Foster. As to Defendant Foster,
Plaintiff asserts supplemental jurisdiction pursuant to 28 U.S.C. section 1367.

B. Facts Relevant To Matthew Foster’s Defense

At the time of the incidents described in Plaintiff's Complaint, Matthew Foster was driving
Plaintiff's vehicle and she was a passenger in that vehicle. Plaintiff's Amended Complaint,
paragraph 20. Matthew Foster’s license was suspended at the time of this accident. Deposition
of Matthew Foster, pp. 12-13.

Plaintiff testified as follows:

Prior to these events, she was aware that Matthew Foster’s license was suspended.
Deposition of Erica Eberhardinger, pp. 26-28, 30-31.
Case 1:16-cv-02481-CCC Document 144 Filed 10/15/19 Page 2 of 5

Matthew Foster frequently drove her vehicle. p. 30

Plaintiff had prohibited Matthew Foster from driving the vehicle on occasion in the past. pp.
30-31.

Plaintiff permitted Matthew Foster to drive the vehicle that evening and does not recall
revoking that permission. Specifically, she does not recall whether she protested his driving
when they left the Banana Max bar, and she does not recall whether she said anything to
him during the chase. pp. 43 and 46.

C. Stipulations

None
D. Damages

Plaintiff seeks recovery for economic and non-economic damages related to gunshot
wounds. Defense counsel have not been provided a calculation of lost income or diminished
earning capacity. Plaintiff has supplied information related to a medical expense lien.
Plaintiff has noticed the depositions of the oral surgeon who treated a mandible fracture
and an orthopedic surgeon who treated a left-hand injury.
E. Witnesses

1. Plaintiff Erica Eberhardinger
F. Expert Witnesses

None
G. Special Comments About Pleadings And Discovery

None

H. Summary of Legal Issues and Legal Authority

If the case against Defendant Foster is submitted to a jury, likely defenses will be based
on the Plaintiff's negligence in permitting an intoxicated and unlicensed driver to operate
her vehicle and the superseding conduct of Benjamin Smith. However, the determinative
defense is based on 75 Pa. C.S.A. 1574, and based on that law, Plaintiff's case should not be
submitted to the jury.
Case 1:16-cv-02481-CCC Document 144 Filed 10/15/19 Page 3 of 5

75 Pa, C.S.A section 1574 provides as follows: (a) No person shall authorize or permit a
motor vehicle owned by him or under his control to be driven upon any highway by any
person who is not authorized under this chapter or who is not licensed for the type or class
of vehicle to be driven. (b) Any person violating the provisions of subsection (a) is guilty of a
summary offense and shall be jointly and severally liable with the driver for any damage
caused by the negligence of such driver in operating the vehicle.

In Price v. Leibfried, 34 A.3d 1279 (Pa. Super. 2011), alloc. denied, 49 A.3d 444 (Pa.
2012), the Pennsylvania Superior Court held that by virtue of 75 Pa. C.S.A. 1574, an owner
of a vehicle who knowingly permits an unlicensed driver to operate the vehicle cannot
pursue a claim against that driver. The rational was that the owner’s negligent entrustment
created a vicarious liability on the owner and the owner could not be liable to herself.

Matthew Foster was unlicensed, Plaintiff was aware of that fact and she permitted him
to operate her vehicle generally and that night, and she cannot claim that she revoked that
permission because she does not remember.

I. Stipulations Sought
The undersigned has circulated a stipulation for the dismissal of Matthew Foster.

J, Estimated Number Of Trial Days
Four
K. Other Matters

Matthew Foster continues to be incarcerated. He does not wish to attend the trial. The
undersigned has consulted with other counsel and no other counsel has requested his
attendance. His deposition has been taken for use at trial.

L. Exhibits
None
M. Special Verdict Questions
If counsel does not agree to the dismissal of Matthew Foster and a Motion For
Judgment As A Matter Of Law is denied, the undersigned counsel will request a verdict

question regarding whether Erica Eberhardinger authorized or permitted Matthew Foster to
operate the vehicle.
Case 1:16-cv-02481-CCC Document 144 Filed 10/15/19 Page 4 of 5

N. Compliance With Rule 16,2

The automobile liability insurance company has been advised of the contents of Local

Rule 16.2. The undersigned counsel hereby requests that attendance by telephone be
permitted.

RESPECTFULLY SUBMITTED,

Eager, Stengel, Quinn, Sofilka & Babic

pate:__ (9/15/14 ALL

Jo iP. S jeneel, Esquire
Attorney A; D. 64041
1347 Fruitville Pike
Lancaster, PA 17601
Phone: (717}290-7971

 
Case 1:16-cv-02481-CCC Document 144 Filed 10/15/19 Page 5 of5

a

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,

Plaintiff, No, 1:16-CV-02481-CCC
v, : (Chief Judge Connor)
CITY OF YORK, et al JURY TRIAL DEMANDED
Defendants

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that | have this day served a true and correct copy of the foregoing
Pretrial Memorandum of Defendant Matthew Foster upon the person set forth below and in

the manner indicated:

First class mail, postage pre-paid:

Leticia J. Santiago, Esquire
William J. Ferren & Associates
10 Sentry Parkway, Suite 301
Blue Bell, PA 19422

Christine E. Munion, Esquire
William J. Ferren & Associates
10 Sentry Parkway, Suite 301
Blue Bell, PA 19422

pate; 12 is] 4 BY:

Donald B. Hoyt, Esquire
City of York Solicitor
101 South George St.
York, PA 17401

Joshua Goldberg, Esquire
ARM Lawyers

18 North 18" Street
Stroudsburg, PA 18360

EAGER, STENGEL, QUINN, SOFILKA & BABIC

John R. teng i, Esquire
Attorney for Defendant Foster
1D. No. 64041

1347 Fruitville Pike

Lancaster, PA 17601

(717) 290-7971
